Citation Nr: 0016664	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post 
concussion with residual torticollis to include slightly 
diminished pinprick sensation only, left, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals, status 
post concussion, including subjective complaints of syncopal 
episodes, headaches, numbness, coldness and weakness of left 
side, discoloration of left hand and arm, short term memory 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1989 to 
June 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted an increased rating for status 
post concussion with resultant torticollis, to 10 percent 
disabling.  In the same rating decision, the RO 
recharacterized the veteran's disability to include slightly 
diminished pinprick sensation only, left.  

In May 2000, the RO issued a Statement of the Case (SOC) 
regarding the issue of service connection for reflex 
sympathetic dystrophy.  However, as the veteran has not yet 
filed a Substantive Appeal regarding this issue, the issue of 
service connection for reflex sympathetic dystrophy is not 
yet in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In a June 2000 written brief presentation, the veteran's 
representative requested a new examination for the veteran.  
The representative asserted that at the veteran's October 
1996 VA examination, the examiner had ordered x-rays of the 
cervical spine, but that none were taken.  There is a note 
dated January 1997 from someone at the VA Medical Center 
indicating that x-rays of the veteran were suggested at the 
October 1996 VA examination, but that they were never done.  
However, while the examiner at the October 1996 VA 
examination provided an impression of arthritis of the 
cervical spine and cervical radiculopathy, the actual October 
1996 VA examination report does not note that any x-rays were 
ordered.  

The veteran is service connected for post concussion with 
residual torticollis to include slightly diminished pinprick 
sensation on the left only.  His disability is rated under 
Diagnostic Code 5323 for Muscle Group XXIII, lateral and 
posterior muscles of the neck.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

The veteran's limitation of motion of the cervical spine due 
to pain must be considered.  Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  

At the veteran's October 1996 VA examination, the examiner 
commented that there was some limitation of motion of the 
neck due to pain.  However, the examiner did not comment on 
the amount of limitation of motion that the veteran had, or 
the degree to which pain limited motion.  Therefore, the 
veteran needs to be afforded another VA examination so that 
his limitation of motion of the cervical spine can be 
measured.  Also, the examining physician should note how 
manifestations such as painful motion, weakness, and 
fatigability limit functional ability and range of motion.  
Therefore, further development is needed prior to evaluation 
of the veteran's claim for an increased rating for post 
concussion with residual torticollis to include slightly 
diminished pinprick sensation on the left only.  

Under the provisions of Esteban v. Brown, 6 Vet. App. 259 
(1994), the veteran may be entitled to a separate rating for 
his service-connected diminished pinprick sensation if it is 
comparable to either neuritis or neuralgia or intervertebral 
disc syndrome, and is separate from the veteran's torticollis 
as defined in Esteban.  However, the RO has not made a 
determination as to whether the veteran's diminished pinprick 
sensation may be rated separately in accordance with Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Accordingly, when the 
veteran is examined for his neck, the examiner must clearly 
comment on the veteran's diminished pinprick sensation.  

It is not clear from the record whether the veteran is still 
incarcerated or not.  If the veteran is incarcerated, it is 
noted that VA is required to tailor its assistance to 
incarcerated veterans so that they receive the "same care and 
consideration given to their fellow veterans." Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

By rating decision dated March 1992, the RO granted the 
veteran service connection for residuals, status post mild 
concussion, including syncopal episodes and headaches and 
assigned a 10 percent rating.  In a June 1996 statement, the 
veteran asserted that his condition had worsened, and that he 
had additional symptomatology from the concussion.  By rating 
decision dated January 1997, the RO granted service 
connection for numbness, coldness and weakness of the left 
side, discoloration of the left hand and arm, and short term 
memory loss, and determined that these symptoms should be 
included in the veteran's service-connected disability of 
status post mild concussion, including syncopal episodes and 
headaches.  By the same rating decision the RO determined 
that no increase in the current 10 percent evaluation 
assigned to the veteran's subjective complaints was possible.  

By statement dated January 1997, the veteran asserted "I 
plea for you to reconsider your choice of only 10 %."  The 
RO accepted this as a Notice of Disagreement (NOD) regarding 
the issue of status post concussion with residual torticollis 
to include slightly diminished pinprick sensation only, left.  

Inasmuch as the RO also denied an increased rating above ten 
percent for status post mild concussion, including subjective 
complaints of syncopal episodes, headaches, numbness, 
coldness and weakness of the left side, discoloration of the 
left hand and arm, and short term memory loss in its January 
1997 rating decision, the veteran's January 1997 statement is 
also accepted as a NOD regarding this issue.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a Statement of the Case (SOC). See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In a September 1999 statement, the veteran raised the issue 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) 
(1).  Accordingly, when the veteran's claim is remanded, the 
RO should consider whether the issue of entitlement to an 
extraschedular rating warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321 (b).

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's neck 
disorder and diminished pinprick 
sensation that have not already been 
associated with the claims folder.

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his status post concussion 
with residual torticollis to include 
slightly diminished pinprick sensation.  
If the RO is incarcerated, coordination 
with the correctional facility with which 
the veteran is incarcerated should be 
undertaken so that every possible means 
of conducting the examination is 
explored.  The RO should document all 
efforts to provide the veteran with a 
medical examination, including any 
attempts to secure a fee-based 
examination to conduct said examination.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examination report should include 
responses to the following medical 
questions:

a.  Provide diagnoses of all 
disorders the veteran has affecting 
his neck, as well as any 
neurological disorders, and state 
whether such disorders are a result 
of the veteran's service-connected 
status-post concussion with residual 
torticollis.

b.  What is the veteran's range of 
motion of the cervical spine for 
forward flexion, backward extension, 
lateral extension, and lateral 
rotation?

c.  What are the standards for 
normal ranges of motion for the 
cervical spine for the different 
range of motion tests?

d.  How do the range of motion 
findings of the cervical spine 
relate to those standards for the 
different range of motion tests in 
terms of whether any limitation of 
motion is severe, moderate, or 
slight?

e.  Does the veteran have ankylosis 
of the cervical spine, and, if so, 
is such ankylosis favorable or 
unfavorable?  

f.  Does the veteran's cervical 
spine exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the cervical spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

h.  Does the veteran have loss of 
deep fascia or muscle substance or 
impairment of muscle tonus of his 
lateral and posterior neck muscles?

i.  Does the veteran have loss of 
power or lowered threshold of 
fatigue of lateral and posterior 
neck muscles?

j  Does the veteran have loss of 
deep fascia, muscle substance, or 
normal firm resistance of his 
lateral and posterior neck muscles 
compared with the sound side of his 
neck as indicated on palpation?

k.  Do tests of strength and 
endurance of the veteran's neck 
demonstrate positive evidence of 
impairment?

l.  Do the veteran's neck muscles 
swell and harden abnormally in 
contraction?

m.  Do tests of strength, endurance, 
or coordinated movements of the 
veteran's lateral and posterior neck 
muscles compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function?

n.  Does the veteran have visible or 
measurable atrophy of his neck 
muscles?

o.  Does the veteran have adaptive 
contraction of an opposing group of 
neck muscles?

p.  Provide diagnoses of all 
neurological disorders the veteran 
has.  

q.  Describe all neurological 
manifestations that the veteran has 
emanating from any neurological 
disorders identified in question 
(p).  If the veteran does not have 
neurological manifestations, the 
examiner should so state.  

r.  Is the veteran's service-
connected diminished pinprick 
sensation comparable to neuritis or 
neuralgia?  If it is, please 
identify the severity of such.

s.  Is the veteran's service-
connected diminished pinprick 
sensation comparable to 
intervertebral disc syndrome?  If it 
is, please identify the severity of 
such.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO should issue a Statement of 
the Case concerning the issue of an 
increased rating for status post mild 
concussion, including subjective 
complaints of syncopal episodes, 
headaches, numbness, coldness and 
weakness of the left side, discoloration 
of the left hand and arm, and short term 
memory loss from 10 percent disabling.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his status post 
concussion with residual torticollis to 
include slightly diminished pinprick 
sensation on the left only from 10 
percent disabling.  The RO should also 
determine whether the veteran is entitled 
to a separate rating for his diminished 
pinprick sensation on the left side, to 
be rated either as the equivalent of 
either neuritis, neuralgia, or 
intervertebral disc syndrome pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, the RO should consider 
whether the issue of entitlement to an 
extraschedular rating warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b).  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





